*620SENTENCIA
Santos Rodríguez presentó ante la Administración de Reglamentos y Permisos, Oficina Sub-Regional de Gua-yama —en adelante ARPe— una solicitud de anteproyecto para remodelar una estructura residencial con el fin de habilitarla para operar una cafetería donde vendería, en-tre otras cosas, bebidas alcohólicas. En diciembre de 1994, ARPe aprobó el referido anteproyecto y autorizó, vía excep-ción, el permiso de uso. Un grupo de “vecinos” del área solicitó reconsideración, la cual, luego de celebrada una vista administrativa, fue declarada no ha lugar. No obs-tante, como resultado del proceso de reconsideración, ARPe enmendó la resolución a los efectos de imponer cier-tas condiciones al permiso concedido.
El 11 de enero de 1996, uno de dichos “vecinos”, Wurster Enterprises, Inc., apeló ante la Junta de Apelaciones sobre Construcción y Lotificaciones —en adelante JACL — . De igual forma, el 26 de enero de ese mismo año, el Sr. Ramón Orta Berríos, la Sra. Elba I. Rodríguez Santiago y el Sr. Fred Bishops Johnson acudieron ante dicho foro apelativo. En esa misma fecha, Juan B. Lebrón Sánchez, Trinidad de Jesús Morales y Nereida Chico Reyes también apelaron; en adelante nos referiremos a todos ellos como los apelantes. Los tres (3) recursos fueron consolidados por la JACL me-diante orden emitida el 19 de agosto de 1996. Posteriormente, el Sr. Santos Rodríguez presentó un escrito opo-niéndose a los señalamientos planteados por los apelantes.
Luego de varios trámites administrativos, la JACL emi-tió una resolución confirmando la determinación de ARPe. Inconformes con el resultado, los apelantes presentaron un recurso de revisión ante el Tribunal de Circuito de Apelaciones. El 16 de febrero de 2000, dicho foro judicial dictó sentencia desestimando el recurso por carecer de ju-risdicción, debido a que los apelantes no incluyeron en el Apéndice de su escrito una copia completa de la resolución *621recurrida. El 6 de marzo de 2000, éstos presentaron una solicitud de reconsideración, la cual fue declarada no ha lugar.
Así las cosas, el 14 de abril de 2000 los apelantes recu-rrieron ante este Tribunal —vía certiorari— señalando que erró el Tribunal de Circuito de Apelaciones “al desestimar el recurso de Revisión presentado por la parte apelante-peticionaria por no haber incluido un documento en el apéndice, a pesar de que el escrito sí fue inclu[i]do, sólo que por inadvertencia, se omitieron fotocopiar e incluir algunas de sus páginas”. Solicitud de certiorari, pág. 6.
Expedimos el recurso. Estando en condiciones de resolver, procedemos a así hacerlo.
I
El Tribunal de Circuito de Apelaciones conocerá “[m]ediante auto de revisión, a ser expedido discrecional-mente, de las decisiones, reglamentos, órdenes y resolucio-nes de cualquier agencia administrativa ..4 L.P.R.A. sec. 22k(g). El escrito inicial de revisión deberá ser presentado dentro de los términos jurisdiccionales dispuestos por la Ley de Procedimiento Administrativo Uniforme. Regla 57 del Reglamento del Tribunal de Circuito de Apelaciones, 4 L.P.R.A. Ap. XXII-A.
Al respecto, la See. 4.2 de la Ley de Procedimiento Ad-ministrativo Uniforme, 3 L.P.R.A. see. 2172, establece un término de treinta (30) días, a partir del archivo en autos de la copia de la notificación de la orden o resolución final, para solicitar la revisión judicial.
En Martínez v. Depto. del Trabajo, 145 D.P.R. 588, 592 (1998), interpretando esta disposición legal, señalamos que: “[D]e un análisis de sus términos [de la Sec. 4.2 de la Ley de Procedimiento Administrativo Uniforme, 3 L.P.R.A. sec. 2172], ellos denotan la intención legislativa de plas-*622mar indubitadamente el requisito de que los recursos de revisión se perfeccionen y notifiquen dentro del término de treinta (30) días, siendo éste un requisito de carácter jurisdiccional”. (Énfasis suplido.)
La Regla 59(E)(1)(c) del Tribunal de Circuito de Apelaciones, 4 L.P.R.A. Ap. XXII-A, dispone que toda solicitud de revisión deberá contener un Apéndice, el cual incluirá, en-tre otros documentos, una copia literal de “[l]a orden, reso-lución o providencia administrativa cuya revisión se solicita ...”. 4 L.P.R.A. Ap. XXII-A, R. 59. Debido a que el término para presentar un recurso de revisión es de carác-ter jurisdiccional, el Apéndice deberá completarse y radicarse dentro de dicho término. De lo contrario, el recurso no se habrá perfeccionado y el tribunal carecerá de jurisdic-ción para dilucidar los méritos del mismo. Mfrs. H. Leasing v. Carib. Tubular Corp., 115 D.P.R. 428, 430 (1984). Véase, también, Maldonado v. Pichardo, 104 D.P.R. 778, 783 (1976).
En el caso ante nuestra consideración, los apelantes presentaron un recurso de revisión ante el Tribunal de Cir-cuito de Apelaciones. No obstante, omitieron en el Apén-dice del recurso varias páginas de la resolución, cuya revi-sión solicitaban ante dicho foro. Específicamente, omitieron las páginas 2, 4, 6, 8, 10 y 12 de dicha resolución. En otras palabras, omitieron la mitad de las páginas de que consta la resolución original; páginas sin las cuales la resolución recurrida resultaba ininteligible.
Los apelantes sostienen que dicha omisión no priva al foro apelativo intermedio de su jurisdicción, pues tenía ante sí la información necesaria para determinar si el re-curso fue presentado dentro del término jurisdiccional. Además, aduce que dicho foro judicial debió atender el re-curso pues, bajo nuestro sistema de derecho, rige el princi-pio de que los casos sean resueltos en los méritos. No le asiste razón.
*623AI omitir las páginas antes señaladas, los apelantes in-cumplieron con su obligación de incluir en el Apéndice una copia literal de la resolución administrativa cuya revisión se solicita. Más aún —y debido a que la resolución resul-taba, sin las páginas omitidas, ininteligible— el tribunal intermedio apelativo estaba impedido de considerar la co-rrección, o no, de los planteamientos de la parte peticionaria. Debido a ello, forzoso resulta concluir que no se perfeccionó el recurso dentro del término jurisdiccional provisto por la ley. (1) En consecuencia, y por tratarse de un término jurisdiccional y no uno de cumplimiento estricto, el foro apelativo intermedio carecía de discreción para excusar a los apelantes de dicho incumplimiento.(2)
Por los fundamentos que anteceden, procede dictar sen-tencia confirmatoria de la emitida por el Tribunal de Cir-cuito de Apelaciones, declarándose sin jurisdicción para atender el recurso de revisión presentado por los apelantes.
Así lo pronunció, manda el Tribunal y certifica la Secretaria del Tribunal Supremo. La Juez Asociada Señora Na-veira de Rodón emitió una opinión disidente, a la cual se *624unieron el Juez Presidente Señor Andréu García y el Juez Asociado Señor Fuster Berlingeri.
(.Fdo.) Isabel Llompart Zeno

Secretaria del Tribunal Supremo

— O —

(1) Los requisitos reglamentarios establecidos sobre el Apéndice, son de igual naturaleza que los términos establecidos por la ley. Esto es, en el caso de un recurso de revisión, ambos son de naturaleza jurisdiccional. Por lo tanto, no podemos ofrecer un trato distinto a aquella parte que omite la mitad de las páginas de la resolución de la cual se recurre, de aquella otra que presenta su recurso un día siguiente a la fecha en que transcurrió el término jurisdiccional. Tal inconsistencia no se justifica ante unos requisitos de naturaleza jurisdiccional, pues aquella parte que incumple con el término podría tener razones de mayor peso para haber presentado su escrito fuera del término jurisdiccional.


(2) Un término jurisdiccional es fatal, improrrogable e insubsanable, por lo que no puede ser extendido. Martínez, Inc. v. Abijoe Realty Corp., 151 D.P.R. 1 (2000). Por el contrario, los términos de cumplimiento estricto pueden ser prorrogados si se demuestra justa causa. Rojas v. Axtmayer Ent., Inc., 150 D.P.R. 560 (2000). Sobre este particular, en Arriaga v. F.S.E., 145 D.P.R. 122, 131 (1998), expresamos:
“Hemos señalado que existe una ‘diferencia conceptual con efectos jurídicos dis-tintos entre lo que es “requisito de cumplimiento estricto"y “requisito jurisdiccional” ’. Loperena Irizarry v. E.L.A., 106 D.P.R. 357 (1977). Hemos indicado que cuando se trata de un término de cumplimiento estricto, el foro judicial queda liberado del automatismo que conlleva el requisito jurisdiccional y puede ‘proveer justicia según lo ameriten las circunstancias’. íd, pág. 360. Más concretamente, hemos resuelto que cuando un término es de cumplimiento González Santos v. Bourns P.R., Inc., 125 D.P.R. 48, 58 (1989).” (Énfasis suplido y en el original.)